Case 4:17-cr-00094-MAC-CAN Document 46 Filed 01/13/21 Page 1 of 2 PageID #: 191




  UNITED STATES DISTRICT COURT                                    EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                             §
                                                      §
 versus                                               §            CASE NO. 4:17-CR-94(1)
                                                      §
 ANDREW GREER                                         §

                                   MEMORANDUM AND ORDER

          Pending before the court is Defendant Andrew Greer’s (“Greer”) pro se letter1 (#45),

 which the court construes as a request for reconsideration, wherein he requests that the court

 reconsider its November 24, 2020, Order (#43) denying his initial motion (# 37) for compassionate

 release or home confinement. Having considered the motion, the record, and the applicable law,

 the court is of the opinion that the motion should be denied.

          In the instant motion, Greer reasserts his previously disclosed family circumstance as the

 basis for compassionate release and relies on his post-sentence rehabilitation. Greer presents no

 evidence that there has been a change in his family circumstance. Greer further maintains that his

 post-sentence rehabilitation, evidenced by a list of courses and programs he has completed,

 establishes extraordinary and compelling reasons for compassionate release.


          1
           “A document filed pro se is ‘to be liberally construed.’” Erickson v. Pardus, 551 U.S. 89, 94
 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); accord Bourne v. Gunnels, 921 F.3d 484,
 490 (5th Cir. 2019) (“filings of a pro se litigant are ‘to be liberally construed, and a pro se complaint,
 however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
 lawyers.’”); Thorn v. McGary, 684 F. App’x 430, 432 n.2 (5th Cir. 2017) (“We liberally construe briefs
 of pro se litigants.”). Because a pro se litigant’s motion is not always what it purports to be, a court may
 sometimes recharacterize a motion that is labeled differently. See United States v. Elam, 930 F.3d 406,
 409 (5th Cir. 2019) (citing Castro v. United States, 540 U.S. 375, 377 (2003)); Hopes v. Davis, 761 F.
 App’x 307, 309 (5th Cir. 2019); United States v. Bledsoe, 548 F. App’x 124, 124 (5th Cir. 2013) (“[I]t
 is the essence of a pro se prisoner’s pleading, rather than the label attached to it, that controls how that
 pleading is characterized.” (citing United States v. Santora, 711 F.2d 41, 42 n.1 (5th Cir. 1983))). The
 court’s decision to recharacterize a motion is discretionary. Elam, 930 F.3d at 409 (citing Santora,
 711 F.2d at 42).
Case 4:17-cr-00094-MAC-CAN Document 46 Filed 01/13/21 Page 2 of 2 PageID #: 192




        While the court may consider rehabilitation efforts, “rehabilitation of the defendant is not,

 by itself, an extraordinary and compelling reason for purposes of this policy statement.” U.S.S.G.

 § 1B1.13 cmt. n.3; accord 28 U.S.C. § 994(t); see United States v. Brooker, 976 F.3d 228, 237-

 38 (2d Cir. 2020) (holding that a district court’s discretion in sentencing is broad; however, there

 is a “statutory limit on what a court may consider to be extraordinary and compelling . . . [and]

 ‘[r]ehabilitation . . . alone shall not be considered an extraordinary and compelling reason.’”

 (quoting 28 U.S.C. § 994(t))); United States v. Hudec, No. CR 4:91-1-1, 2020 WL 4925675, at

 *5 (S.D. Tex. Aug. 19, 2020) (“While the Court is permitted to consider post-sentencing

 rehabilitation in determining whether to grant an eligible defendant a sentence reduction, it is not

 authorized to grant a reduction based upon post-sentencing rehabilitation alone.”).

        Thus, Greer does not assert any novel legal arguments, present any new bases for relief,

 raise any substantial factual or legal issues warranting relief, or demonstrate that he would not

 pose a risk to society, if released. For the aforementioned reasons, Greer’s pro se letter requesting

 reconsideration (#45) is denied.


         SIGNED at Beaumont, Texas, this 13th day of January, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
